DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/25/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Drawings
The drawings are objected to because they do not use reference numerals for certain components in FIG. 3B.  The Examiner has interpreted the lack of reference numerals for the certain components in FIG. 3B to mean that the certain components that lack reference numerals in FIG. 3B are identical to components with identical names illustrated in FIG. 3A with reference numerals.  See MPEP 608.02(V) and 37 CFR 1.84(p)(4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “…incrementing a version indicator of a first cache entry in the logical to physical table, wherein a first physical address associated with the first memory block is logged in the first cache entry to the data” (claim 5, lines 1-4).  The Examiner is uncertain of the meaning of “…wherein a first physical address associated with <the first memory block is logged in the first cache entry to the data” as recited in claim 5.  For the sake of examination, the Examiner has interpreted “…incrementing a version indicator of a first cache entry in the logical to physical table, wherein a first physical address associated with the first memory block is logged in the first cache entry to the data” to read “incrementing a version indicator of a first cache entry in the logical to physical table, wherein a first physical address associated with the first memory block is associated with the first cache entry.”
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “…wherein the one or more cache entries log a second physical address associated with the second memory block to the data” (claim 6, lines 3-4).  The Examiner is uncertain of the meaning of “…wherein the one or more cache entries log a second physical address associated with the second memory block to the data.”  For the sake of examination, the Examiner has interpreted “…wherein the one or more cache entries log a second physical address associated with the second memory block to the data”  to read “…wherein the one or more cache entries log a second physical address associated with the second memory block to the data such that multiple entries in the cache are associated with the second memory block.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0020747 (“Estakhri”) in view of USPGPUB 2017/0371804 (“Li”).
As per claim 1, Estakhri substantially teaches a method of operating a storage device having a plurality of memory blocks, comprising:
a storage device having a plurality of memory blocks; relocating data stored in a first memory block to a second memory block; receiving a request to read the data; reading a logical to physical table to determine which memory block of the plurality of memory blocks the data is stored in: (Estakhri, Abstract; FIG. 1, reference numerals 104 and 122; and paragraphs 0024, 0027, 0037, and 0071-0075, where a solid state storage media according to Estakhri comprises nonvolatile array 104 that is preferably flash memory.  As evidenced by the attached definition of “flash memory,” which is not relied upon for any rejection but is provided merely and only as evidence, flash memory by definition comprises blocks of non-volatile memory that each contain pages that may be separately written.  In the flash memory or Estakhri, data stored at a first Physical Block Address (PBA) may be moved (i.e., relocated) to a second PBA while the data in both locations remains associated with a specific Logical Block Address (LBA).  When servicing a read request, the flash memory of Estakhri uses the LBA specified by the read request to access a specific entry in an LBA-to-PBA translation table (i.e., a logical-to-physical table) stored in volatile Random Access Memory (RAM) to determine a PBA to access in order to retrieve the data requested by the read request from flash memory.  Estakhri therefore substantially teaches a storage device having a plurality of memory blocks; relocating data stored in a first memory block to a second memory block; receiving a request to read the data; reading a logical to physical table to determine which memory block of the plurality of memory blocks the data is stored in).
Estakhri does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches method for writing multiple copies into storage device, and storage device.
As per claim 1, Li particularly teaches:
and reading the data from either the first memory block or the second memory block, wherein a controller of the storage device is capable of reading the first memory block and the second memory block after relocating the data: (Li, Abstract; and paragraphs 0021, 0028, and 0046, where target data of a given LBA can be read by a controller of a storage device from different logical storage units of the storage device when a resource conflict between two or more read operations targeted to the given LBA is detected.  In other words, the controller of the storage device of Li may access different copies of data corresponding to the given LBA stored within different logical storage units of the storage device.  Li therefore particularly teaches and reading the data from either the first memory block or the second memory block, wherein a controller of the storage device is capable of reading the first memory block and the second memory block after relocating the data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Estakhri before them before the application was effectively filed, to modify the invention of Estakhri to include the principles of Li of storing multiple copies of data within a storage device.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by storing multiple copies of data within different logical storage units of a storage device, thereby reducing system delay and improving overall access response capability of a system (Li, paragraph 0046).
As per claim 2, the rejection of claim 1 is incorporated, and Estakhri further substantially teaches:
wherein the logical to physical table is stored in the controller: (Estakhri, Abstract; FIG. 10, reference numerals 506, 508, and 544; and paragraphs 0059-0063 and 0068-0069, where controller 506 of non-volatile memory unit 508, which may be embodied as flash memory, comprises space manager block 544.  Space manager block 544 includes a mapping (i.e., a table) for translating LBAs received from a host into PBAs that may be accessed for reading or writing non-volatile memory unit 508.  Estakhri therefore substantially teaches wherein the logical to physical table is stored in the controller).
As per claim 4, the rejection of claim 1 is incorporated, and Estakhri further substantially teaches further comprising:
updating the logical to physical table in response to relocating the data stored in the first memory block to the second memory block: (Estakhri, Abstract; and paragraph 0027, where a flash memory LBA-to-PBA table of Estakhri is updated to track an original PBA where data was stored and a moved PBA to indicate where the data has been relocated to when being moved.  Estakhri therefore substantially teaches updating the logical to physical table in response to relocating the data stored in the first memory block to the second memory block).
As per claim 5,
incrementing a version indicator of a first cache entry in the logical to physical table, wherein a first physical address associated with the first memory block is associated with the first cache entry: (Estakhri, Abstract; FIG. 9, reference numerals 208 and 210; and paragraphs 0054-0058, where updated data is written to flash memory; the updated data supersedes original data, so a flag indicating a version of the original data is set (i.e., incremented) to a value that indicates the original data is an “old” version of the original data that has been superseded by the updated data.  The Examiner notes that the LBA-to-PBA address table of Estakhri stores LBA-to-PBA translations and thus is a cache.  Estakhri therefore substantially teaches incrementing a version indicator of a first cache entry in the logical to physical table, wherein a first physical address associated with the first memory block is associated with the first cache entry).
As per claim 6, the rejection of claim 4 is incorporated, and Estakhri further substantially teaches wherein updating the logical to physical table comprises:
adding one or more cache entries to the logical to physical table: (Estakhri, Abstract; FIG. 9, reference numerals 208 and 210; and paragraphs 0054-0058, where new data is written to flash memory; the new data is written to an LBA that is currently unoccupied (or eligible to be erased and then used to store the new data).  A new entry is then added to the LBA-to-PBA table of Estakhri to denote the new data being stored at a PBA associated with an LBA.  Estakhri therefore substantially teaches adding one or more cache entries to the logical to physical table).
Li further particularly teaches:
wherein the one or more cache entries log a second physical address associated with the second memory block to the data such that multiple entries in the cache are associated with the second memory block: (Li, Abstract; and paragraphs 0021, 0028, and 0046, where target data of a given LBA can be read by a controller of a storage device from different logical storage units of the storage device when a resource conflict between two or more read operations targeted to the given LBA is detected.  In other words, the controller of the storage device of Li may access different copies of data corresponding to the given LBA stored within different logical storage units of the storage device.  Li therefore particularly teaches wherein the one or more cache entries log a second physical address associated with the second memory block to the data such that multiple entries in the cache are associated with the second memory block).

Claims 3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0020747 (“Estakhri”) in view of USPGPUB 2017/0371804 (“Li”) and further in view of USPGPUB 2010/0332730 (“Royer”).
As per claim 3, the rejection of claim 2 is incorporated, but neither Estakhri nor Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a NAND flash memory.
As per claim 3, Royer particularly teaches:
wherein the logical to physical table is compressed: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches wherein the logical to physical table is compressed).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer, Li, and Estakhri before them before the application was effectively filed, to modify the combination of Li with Estakhri to include the principles of Royer of effectively compressing an LTP of a NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility and storage capacity utilization efficiency by implementing techniques to improve management of flash memory that reduce storage requirements for flash memory address translation tables (Royer, paragraphs 0001-0003).
As per claim 7, Estakhri substantially teaches a method of operating a storage device, comprising:
relocating data from a first memory block associated with a first physical address to a second memory block associated with a second physical address: (Estakhri, Abstract; FIG. 1, reference numerals 104 and 122; and paragraphs 0024, 0027, 0037, and 0071-0075, where a solid state storage media according to Estakhri comprises nonvolatile array 104 that is preferably flash memory.  As evidenced by the attached definition of “flash memory,” which is not relied upon for any rejection but is provided merely and only as evidence, flash memory by definition comprises blocks of non-volatile memory that each contain pages that may be separately written.  In the flash memory or Estakhri, data stored at a first Physical Block Address (PBA) may be moved (i.e., relocated) to a second PBA while the data in both locations remains associated with a specific Logical Block Address (LBA).  When servicing a read request, the flash memory of Estakhri uses the LBA specified by the read request to access a specific entry in an LBA-to-PBA translation table (i.e., a logical-to-physical table) stored in volatile Random Access Memory (RAM) to determine a PBA to access in order to retrieve the data requested by the read request from flash memory.  Estakhri therefore substantially teaches relocating data from a first memory block associated with a first physical address to a second memory block associated with a second physical address);
wherein the first physical address is logged in a first cache entry in a logical to physical table: (Estakhri, Abstract; FIG. 9, reference numerals 208 and 210; and paragraphs 0054-0058, where new data is written to flash memory; the new data is written to an LBA that is currently unoccupied (or eligible to be erased and then used to store the new data).  A new entry is then added to the LBA-to-PBA table of Estakhri to denote the new data being stored at a PBA associated with an LBA.  Estakhri therefore substantially teaches wherein the first physical address is logged in a first cache entry in a logical to physical table);
incrementing a version indicator of the first cache entry in the logical to physical table: (Estakhri, Abstract; FIG. 9, reference numerals 208 and 210; and paragraphs 0054-0058, where updated data is written to flash memory; the updated data supersedes original data, so a flag indicating a version of the original data is set (i.e., incremented) to a value that indicates the original data is an “old” version of the original data that has been superseded by the updated data.  The Examiner notes that the LBA-to-PBA address table of Estakhri stores LBA-to-PBA translations and thus is a cache.  Estakhri therefore substantially teaches incrementing a version indicator of the first cache entry in the logical to physical table);
adding one or more updated cache entries to the logical to physical table in response to relocating the data to the second physical address: (Estakhri, Abstract; and paragraph 0027, where a flash memory LBA-to-PBA table of Estakhri is updated to contain entries to track an original PBA where data was stored and a moved PBA to indicate where the data has been relocated to when being moved.  Estakhri therefore substantially teaches adding one or more updated cache entries to the logical to physical table in response to relocating the data to the second physical address);
searching the logical to physical table to determine where the data is located: (Estakhri, Abstract; FIG. 1, reference numerals 104 and 122; and paragraphs 0024, 0027, 0037, and 0071-0075, where a solid state storage media according to Estakhri comprises nonvolatile array 104 that is preferably flash memory.  As evidenced by the attached definition of “flash memory,” which is not relied upon for any rejection but is provided merely and only as evidence, flash memory by definition comprises blocks of non-volatile memory that each contain pages that may be separately written.  In the flash memory or Estakhri, data stored at a first Physical Block Address (PBA) may be moved (i.e., relocated) to a second PBA while the data in both locations remains associated with a specific Logical Block Address (LBA).  When servicing a read request, the flash memory of Estakhri uses the LBA specified by the read request to access a specific entry in an LBA-to-PBA translation table (i.e., a logical-to-physical table) stored in volatile Random Access Memory (RAM) to determine a PBA to access in order to retrieve the data requested by the read request from flash memory.  Estakhri therefore substantially teaches searching the logical to physical table to determine where the data is located).
Estakhri does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches method for writing multiple copies into storage device, and storage device.
As per claim 7, Li particularly teaches: 
wherein the first physical address is logged in a first cache entry in a logical to physical table: (Li, Abstract; and paragraphs 0021, 0028, and 0046, where target data of a given LBA can be read by a controller of a storage device from different logical storage units of the storage device when a resource conflict between two or more read operations targeted to the given LBA is detected.  In other words, the controller of the storage device of Li may access different copies of data corresponding to the given LBA stored within different logical storage units of the storage device.  Li therefore particularly teaches wherein the first physical address is logged in a first cache entry in a logical to physical table). 
reading the first cache entry before reading the one or more updated cache entries; and reading the data from the first physical address: (Li, Abstract; and paragraphs 0021, 0028, and 0046, where target data of a given LBA can be read by a controller of a storage device from different logical storage units of the storage device when a resource conflict between two or more read operations targeted to the given LBA is detected.  In other words, the controller of the storage device of Li may access different copies of data corresponding to the given LBA stored within different logical storage units of the storage device.  Li therefore particularly teaches reading the first cache entry before reading the one or more updated cache entries; and reading the data from the first physical address).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Estakhri before them before the application was effectively filed, to modify the invention of Estakhri to include the principles of Li of storing multiple copies of data within a storage device.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by storing multiple copies of data within different logical storage units of a storage device, thereby reducing system delay and improving overall access response capability of a system (Li, paragraph 0046).
Neither Estakhri nor Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a NAND flash memory.
As per claim 7, Royer particularly teaches:
a compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches a compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer, Li, and Estakhri before them before the application was effectively filed, to modify the combination of Li with Estakhri to include the principles of Royer of effectively compressing an LTP of a NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility and storage capacity utilization efficiency by implementing techniques to improve management of flash memory that reduce storage requirements for flash memory address translation tables (Royer, paragraphs 0001-0003). 
As per claim 8, the rejection of claim 7 is incorporated, and Estakhri further substantially teaches further comprising:
scheduling the first memory block to be erased; and decrementing the version indicator of the first cache entry in the logical to physical table in response to scheduling the first memory block to be erased: (Estakhri, Abstract; FIG. 9, reference numerals 204, 206, 208, 210, 212; and paragraphs 0054-0058, where updated data that supersedes previous data stored in the flash memory is received; the updated data that is to be written to flash memory.  In response to receiving the updated data, blocks of flash memory that have a set (i.e., incremented) old/new flag are erased, which means that the blocks of flash memory that have a set old/new flag have been scheduled for erasure in order to be erased.  In response to being scheduled for erasure and erased, the old/new flag for each erased block is unset (i.e., decremented).  Estakhri therefore substantially teaches scheduling the first memory block to be erased; and decrementing the version indicator of the first cache entry in the logical to physical table in response to scheduling the first memory block to be erased). 
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 9, the rejection of claim 8 is incorporated, and Estakhri further substantially teaches:
wherein the first cache entry in the logical to physical table remains valid until the version indicator is decremented: (Estakhri, Abstract; and paragraphs 0054-0058, where the system must prevent superseded data from being accessed, so the old/new flag associated with the superseded data is set to invalidate the superseded data.  The superseded data is thus considered valid until the old/new flag associated with the superseded data is unset.  Estakhri therefore substantially teaches wherein the first cache entry in the logical to physical table remains valid until the version indicator is decremented).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 10, the rejection of claim 7 is incorporated, and Estakhri further substantially teaches:
wherein the logical to physical table is stored in a controller of the storage device: (Estakhri, Abstract; FIG. 10, reference numerals 506, 508, and 544; and paragraphs 0059-0063 and 0068-0069, where controller 506 of non-volatile memory unit 508, which may be embodied as flash memory, comprises space manager block 544.  Space manager block 544 includes a mapping (i.e., a table) for translating LBAs received from a host into PBAs that may be accessed for reading or writing non-volatile memory unit 508.  Estakhri therefore substantially teaches wherein the logical to physical table is stored in a controller of the storage device).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 11, the rejection of claim 7 is incorporated, and Estakhri further substantially teaches:
wherein the logical to physical table is searched in response to receiving a command to read or write data: (Estakhri, Abstract; FIG. 1, reference numerals 104 and 122; and paragraphs 0024, 0027, 0037, and 0071-0075, where a solid state storage media according to Estakhri comprises nonvolatile array 104 that is preferably flash memory.  As evidenced by the attached definition of “flash memory,” which is not relied upon for any rejection but is provided merely and only as evidence, flash memory by definition comprises blocks of non-volatile memory that each contain pages that may be separately written.  In the flash memory or Estakhri, data stored at a first Physical Block Address (PBA) may be moved (i.e., relocated) to a second PBA while the data in both locations remains associated with a specific Logical Block Address (LBA).  When servicing a read request, the flash memory of Estakhri uses the LBA specified by the read request to access a specific entry in an LBA-to-PBA translation table (i.e., a logical-to-physical table) stored in volatile Random Access Memory (RAM) to determine a PBA to access in order to retrieve the data requested by the read request from flash memory.  Estakhri therefore substantially teaches wherein the logical to physical table is searched in response to receiving a command to read or write data). 
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 12, the rejection of claim 7 is incorporated, and Estakhri further substantially teaches:
wherein the one or more updated cache entries comprise a second cache entry corresponding to the relocation of the data to the second memory block:
As per claim 13, the rejection of claim 12 is incorporated, and Li further particularly teaches:
wherein the first cache entry and the second cache entry both are valid cache entries in the logical to physical table: (Li, Abstract; and paragraphs 0021, 0028, and 0046, where target data of a given LBA can be read by a controller of a storage device from different logical storage units of the storage device when a resource conflict between two or more read operations targeted to the given LBA is detected.  In other words, the controller of the storage device of Li may access different copies of data corresponding to the given LBA stored within different logical storage units of the storage device.  Li therefore particularly teaches wherein the first cache entry and the second cache entry both are valid cache entries in the logical to physical table).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 14, the rejection of claim 13 is incorporated, and Estakhri further substantially teaches:
wherein the version indicator of the first cache entry indicates that information logged in the first cache entry is an outdated version of the information logged in the second cache entry: (Estakhri, Abstract; FIG. 9, reference numerals 208 and 210; and paragraphs 0054-0058, where updated data is written to flash memory; the updated data supersedes original data, so a flag indicating a version of the original data is set (i.e., incremented) to a value that indicates the original data is an “old” (i.e., outdated) version of the original data that has been superseded by the updated data.  The Examiner notes that the LBA-to-PBA address table of Estakhri stores LBA-to-PBA translations and thus is a cache.  Estakhri therefore substantially teaches wherein the version indicator of the first cache entry indicates that information logged in the first cache entry is an outdated version of the information logged in the second cache entry).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0020747 (“Estakhri”) in view of USPGPUB 2012/0324153 (“Maheshwari”) and further in view of USPGPUB 2010/0332730 (“Royer”).
As per claim 15, Estakhri substantially teaches a storage device, comprising:
a plurality of memory blocks, wherein each memory block of the plurality of memory blocks comprises flash memory units: (Estakhri, Abstract; FIG. 1, reference numerals 104 and 122; and paragraphs 0024, 0027, 0037, and 0071-0075, where a solid state storage media according to Estakhri comprises nonvolatile array 104 that is preferably flash memory.  As evidenced by the attached definition of “flash memory,” which is not relied upon for any rejection but is provided merely and only as evidence, flash memory by definition comprises blocks of non-volatile memory that each contain pages that may be separately written.  In the flash memory or Estakhri, data stored at a first Physical Block Address (PBA) may be moved (i.e., relocated) to a second PBA while the data in both locations remains associated with a specific Logical Block Address (LBA).  When servicing a read request, the flash memory of Estakhri uses the LBA specified by the read request to access a specific entry in an LBA-to-PBA translation table (i.e., a logical-to-physical table) stored in volatile Random Access Memory (RAM) to determine a PBA to access in order to retrieve the data requested by the read request from flash memory.  Estakhri therefore substantially teaches a plurality of memory blocks, wherein each memory block of the plurality of memory blocks comprises flash memory units); and
a controller coupled to the plurality of memory blocks, wherein the controller is configured to: (Estakhri, Abstract; FIG. 10, reference numerals 506, 508, and 544; and paragraphs 0059-0063 and 0068-0069, where controller 506 of non-volatile memory unit 508, which may be embodied as flash memory, comprises space manager block 544.  Space manager block 544 includes a mapping (i.e., a table) for translating LBAs received from a host into PBAs that may be accessed for reading or writing non-volatile memory unit 508.  Estakhri therefore substantially teaches a controller coupled to the plurality of memory blocks, wherein the controller is configured to);
store a logical to physical table, wherein the logical to physical table logs location of data to one or more of the plurality of memory blocks: (Estakhri, Abstract; FIG. 10, reference numerals 506, 508, and 544; and paragraphs 0059-0063 and 0068-0069, where controller 506 of non-volatile memory unit 508, which may be embodied as flash memory, comprises space manager block 544.  Space manager block 544 includes a mapping (i.e., a table) for translating LBAs received from a host into PBAs that may be accessed for reading or writing non-volatile memory unit 508.  Estakhri therefore substantially teaches store a logical to physical table, wherein the logical to physical table logs location of data to one or more of the plurality of memory blocks).
Estakhri does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Maheshwari teaches efficient mapping of data blocks in a flash cache.
As per claim 15, Maheshwari particularly teaches:
sort a validity counter array by a validity count, wherein the validity count is a number of valid flash memory units in a memory block; prioritize one or more memory blocks from the plurality of memory blocks to be erased, wherein memory blocks having a low validity count are prioritized above memory blocks having a high validity count, and wherein memory blocks not logged to data in the logical to physical table are prioritized above memory blocks that are logged to data in the logical to physical table; and schedule one or more memory blocks from the plurality of memory blocks to be erased in order of priority: (Maheshwari, Abstract; and paragraphs 0011, 0033, and 0050-0051, where the system of Maheshwari reclaims (i.e., erases) blocks of flash memory by ranking the blocks of flash memory by an amount of valid data stored in the blocks of flash memory such that blocks of flash memory storing a greater amount of valid data are assigned a lower ranking (i.e., lower priority) for erasure than blocks of flash memory that store a lesser amount of valid data or a greater amount of outdated data.  The Examiner notes that blocks are ranked for reclamation (i.e., erasure) based on an amount of valid data (i.e., a count of valid data), which means that blocks of flash memory that are eligible for reclamation are assigned a priority based on how much valid data (i.e., data that is up-to-date and associated with an entry in a logical-to-physical translation table).  Blocks of flash memory with a high amount of valid data that is associated with an entry in the logical-to-physical translation table are assigned a lower priority for reclamation than blocks of flash memory associated with outdated or unused data (i.e., data that is invalid and not associated with an entry in the logical-to-physical translation table).  The Examiner notes that a validity count (i.e., a validity counter) for each block of flash memory that stores data must be maintained in order to rank (i.e., sort) blocks of flash memory (i.e., an array of blocks of flash memory sorted based on validity count) eligible for reclamation based on validity count.  Maheshwari therefore particularly teaches sort a validity counter array by a validity count, wherein the validity count is a number of valid flash memory units in a memory block; prioritize one or more memory blocks from the plurality of memory blocks to be erased, wherein memory blocks having a low validity count are prioritized above memory blocks having a high validity count, and wherein memory blocks not logged to data in the logical to physical table are prioritized above memory blocks that are logged to data in the logical to physical table; and schedule one or more memory blocks from the plurality of memory blocks to be erased in order of priority).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Maheshwari and Estakhri before them before the application was effectively filed, to modify the invention of Estakhri to include the principles of Maheshwari of prioritizing blocks of flash memory for reclamation based on an amount of valid, referenced data stored within the blocks of flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase efficiency of flash memory storage devices by implementing techniques to integrate cache management and write coalescing  to yield efficiencies for the flash memory storage device by reducing time and space overhead when looking up data in the flash memory while reducing the processing load imposed by garbage collection in the flash memory (Maheshwari, paragraphs 0020-0022). 
Neither Estakhri nor Maheshwari appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a NAND flash memory.
As per claim 15, Royer particularly teaches:
a compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches a compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table);
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer, Maheshwari, and Estakhri before them before the application was effectively filed, to modify the combination of Maheshwari with Estakhri to include the principles of Royer of effectively compressing an LTP of a NAND flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility and storage capacity utilization efficiency by implementing techniques to improve management of flash memory that reduce storage requirements for flash memory address translation tables (Royer, paragraphs 0001-0003). 
As per claim 16, the rejection of claim 15 is incorporated, and Maheshwari further particularly teaches:
wherein memory blocks not recently read in the compressed logical to physical table are prioritized above memory blocks that have been recently read in the compressed logical to physical table: (Maheshwari, Abstract; and paragraphs 0011, 0033-35, and 0050-0051, where the system of Maheshwari reclaims (i.e., erases) blocks of flash memory by ranking the blocks of flash memory by an amount of valid data stored in the blocks of flash memory such that blocks of flash memory storing a greater amount of valid data are assigned a lower ranking (i.e., lower priority) for erasure than blocks of flash memory that store a lesser amount of valid data or a greater amount of outdated data.  The Examiner notes that blocks are ranked for reclamation (i.e., erasure) based on an amount of valid data (i.e., a count of valid data), which means that blocks of flash memory that are eligible for reclamation are assigned a priority based on how much valid data (i.e., data that is up-to-date and associated with an entry in a logical-to-physical translation table).  Blocks of flash memory with a high amount of valid data that is associated with an entry in the logical-to-physical translation table are assigned a lower priority for reclamation than blocks of flash memory associated with outdated or unused data (i.e., data that is invalid and not associated with an entry in the logical-to-physical translation table).  The Examiner notes that a validity count (i.e., a validity counter) for each block of flash memory that stores data must be maintained in order to rank (i.e., sort) blocks of flash memory (i.e., an array of blocks of flash memory sorted based on validity count) eligible for reclamation based on validity count.  In addition, blocks of flash memory that have not been recently or frequently accessed (“cold” blocks) are assigned a higher priority for reclamation than blocks of flash memory containing data that has been recently or frequently accessed (“hot” blocks) such that “cold” blocks are given higher priority for reclamation than “hot” blocks.  Maheshwari therefore particularly teaches wherein memory blocks not recently read in the compressed logical to physical table are prioritized above memory blocks that have been recently read in the compressed logical to physical table).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table); 
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 17, the rejection of claim 16 is incorporated, and Maheshwari further particularly teaches:
wherein memory blocks having a low validity count are prioritized above memory blocks not logged to data in the logical to physical table: (Maheshwari, Abstract; and paragraphs 0011, 0033-35, and 0050-0051, where the system of Maheshwari reclaims (i.e., erases) blocks of flash memory by ranking the blocks of flash memory by an amount of valid data stored in the blocks of flash memory such that blocks of flash memory storing a greater amount of valid data are assigned a lower ranking (i.e., lower priority) for erasure than blocks of flash memory that store a lesser amount of valid data or a greater amount of outdated data.  The Examiner notes that blocks are ranked for reclamation (i.e., erasure) based on an amount of valid data (i.e., a count of valid data), which means that blocks of flash memory that are eligible for reclamation are assigned a priority based on how much valid data (i.e., data that is up-to-date and associated with an entry in a logical-to-physical translation table).  Blocks of flash memory with a high amount of valid data that is associated with an entry in the logical-to-physical translation table are assigned a lower priority for reclamation than blocks of flash memory associated with outdated or unused data (i.e., data that is invalid and not associated with an entry in the logical-to-physical translation table).  The Examiner notes that a validity count (i.e., a validity counter) for each block of flash memory that stores data must be maintained in order to rank (i.e., sort) blocks of flash memory (i.e., an array of blocks of flash memory sorted based on validity count) eligible for reclamation based on validity count.  In addition, blocks of flash memory that have not been recently or frequently accessed (“cold” blocks) are assigned a higher priority for reclamation than blocks of flash memory containing data that has been recently or frequently accessed (“hot” blocks) such that “cold” blocks are given higher priority for reclamation than “hot” blocks.  The Examiner notes that while Maheshwari does not appear to explicitly teach that blocks having a low validity count (i.e., a high count of invalidity) are prioritized above memory blocks not logged to data in the logical to physical table, it would have been obvious to prioritize blocks having a low validity count above blocks not logged to data in the logical physical table.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by minimizing a number of pages of flash memory determined to be valid for blocks not logged to data in the logical to physical table.  Maheshwari therefore particularly teaches wherein memory blocks having a low validity count are prioritized above memory blocks not logged to data in the logical to physical table).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 18, the rejection of claim 17 is incorporated, and Maheshwari further particularly teaches: 
wherein memory blocks not logged to data in the logical to physical table are prioritized above memory blocks not recently read in the logical to physical table: (Maheshwari, Abstract; and paragraphs 0011, 0033-35, and 0050-0051, where the system of Maheshwari reclaims (i.e., erases) blocks of flash memory by ranking the blocks of flash memory by an amount of valid data stored in the blocks of flash memory such that blocks of flash memory storing a greater amount of valid data are assigned a lower ranking (i.e., lower priority) for erasure than blocks of flash memory that store a lesser amount of valid data or a greater amount of outdated data.  The Examiner notes that blocks are ranked for reclamation (i.e., erasure) based on an amount of valid data (i.e., a count of valid data), which means that blocks of flash memory that are eligible for reclamation are assigned a priority based on how much valid data (i.e., data that is up-to-date and associated with an entry in a logical-to-physical translation table).  Blocks of flash memory with a high amount of valid data that is associated with an entry in the logical-to-physical translation table are assigned a lower priority for reclamation than blocks of flash memory associated with outdated or unused data (i.e., data that is invalid and not associated with an entry in the logical-to-physical translation table).  The Examiner notes that a validity count (i.e., a validity counter) for each block of flash memory that stores data must be maintained in order to rank (i.e., sort) blocks of flash memory (i.e., an array of blocks of flash memory sorted based on validity count) eligible for reclamation based on validity count.  In addition, blocks of flash memory that have not been recently or frequently accessed (“cold” blocks) are assigned a higher priority for reclamation than blocks of flash memory containing data that has been recently or frequently accessed (“hot” blocks) such that “cold” blocks are given higher priority for reclamation than “hot” blocks.  The Examiner notes that while Maheshwari does not appear to explicitly teach that blocks not logged to data in the logical to physical table are prioritized above blocks not recently read in the logical to physical table, it would have been obvious to prioritize blocks not logged to data in the logical to physical table are prioritized above blocks not recently read in the logical to physical table.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by minimizing a number of pages of flash memory determined to be valid for blocks not logged to data in the logical to physical table.  Maheshwari therefore particularly teaches wherein memory blocks not logged to data in the logical to physical table are prioritized above memory blocks not recently read in the logical to physical table).
Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table); 
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table). 
As per claim 19, the rejection of claim 15 is incorporated, and Maheshwari further particularly teaches:
wherein the controller is further configured to group memory blocks be validity count before prioritizing the one or more memory blocks from the plurality of memory blocks to be erased: (Maheshwari, Abstract; and paragraphs 0011, 0033-35, and 0050-0051, where the system of Maheshwari reclaims (i.e., erases) blocks of flash memory by ranking the blocks of flash memory by an amount of valid data stored in the blocks of flash memory such that blocks of flash memory storing a greater amount of valid data are assigned a lower ranking (i.e., lower priority) for erasure than blocks of flash memory that store a lesser amount of valid data or a greater amount of outdated data.  The Examiner notes that blocks are ranked for reclamation (i.e., erasure) based on an amount of valid data (i.e., a count of valid data), which means that blocks of flash memory that are eligible for reclamation are assigned a priority based on how much valid data (i.e., data that is up-to-date and associated with an entry in a logical-to-physical translation table).  Blocks of flash memory with a high amount of valid data that is associated with an entry in the logical-to-physical translation table are assigned a lower priority for reclamation than blocks of flash memory associated with outdated or unused data (i.e., data that is invalid and not associated with an entry in the logical-to-physical translation table).  The Examiner notes that a validity count (i.e., a validity counter) for each block of flash memory that stores data must be maintained in order to rank (i.e., sort) blocks of flash memory (i.e., an array of blocks of flash memory sorted based on validity count) eligible for reclamation based on validity count.  In addition, blocks of flash memory that have not been recently or frequently accessed (“cold” blocks) are assigned a higher priority for reclamation than blocks of flash memory containing data that has been recently or frequently accessed (“hot” blocks) such that “cold” blocks are given higher priority for reclamation than “hot” blocks.  The Examiner notes that while Maheshwari does not appear to explicitly teach grouping blocks by validity count before prioritizing blocks for erasure, it would have been obvious to a person having ordinary skill in the art to group blocks by validity count before prioritizing blocks for erasure.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by minimizing a number of pages of flash memory determined to be valid for blocks not logged to data in the logical to physical table.  Maheshwari therefore particularly teaches wherein the controller is further configured to group memory blocks be validity count before prioritizing the one or more memory blocks from the plurality of memory blocks to be erased).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0020747 (“Estakhri”) in view of USPGPUB 2012/0324153 (“Maheshwari”) in view of USPGPUB 2010/0332730 (“Royer”) and further in view of USPGPUB 2014/0281145 (“Tomlin”).
As per claim 20, the rejection of claim 15 is incorporated, and Royer further particularly teaches:
the compressed logical to physical table: (Royer, Abstract; and paragraph 0055, where the Logical-To-Physical (LTP) table used to map LBAs to PBAs is effectively compressed.  Royer therefore particularly teaches the compressed logical to physical table).
None of Estakhri, Maheshwari, or Royer appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Tomlin teaches atomic write command support in a solid state drive.
As per claim 20, Tomlin particularly teaches:
wherein the controller is further configured to store an outstanding update operation table, wherein the outstanding update operation table logs updates made to the logical to physical table: (Tomlin, Abstract; FIG. 12, reference numeral 1210; and paragraphs 0064-0065, where an S-journal entry for an atomic write operation to flash memory specifies updates made to the logical-to-physical address translation table of Tomlin due to performance of the atomic write operation.  Tomlin therefore particularly teaches wherein the controller is further configured to store an outstanding update operation table, wherein the outstanding update operation table logs updates made to the logical to physical table). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Tomlin, Royer, Maheshwari, and Estakhri before them before the application was effectively filed, to modify the combination of Royer with the combination of Maheshwari with Estakhri to include the principles of Tomlin of performing atomic write operations to flash memory.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase flash memory efficiency by minimizing the number of updates required to a logical-to-physical table of the flash memory (Tomlin, paragraphs 0003 and 0006). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135